         Case 1:19-cv-00341-BLW Document 1 Filed 09/04/19 Page 1 of 12



Erika Birch (Bar No.7831)
Chad Johnson (Bar No. 10101)
STRINDBERG & SCHOLNICK, LLC
1516 W. Hays St.
BOISE, ID 83702
(t) 208.336.1788
(f) 208.344.7980
erika@idahojobjustice.com
chad@idahojobjustice.com

Attorneys for Plaintiff



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO


  ROD CUTBIRTH,

              Plaintiff,                                     COMPLAINT
                                                          (JURY DEMANDED)
  vs.

  BOISE PROJECT BOARD OF
                                                          Civil No.
  CONTROL, a quasi governmental
  entity in the State of Idaho,
                                                          Judge
             Defendant.



        Plaintiff Rod Cutbirth (“Mr. Cutbirth” or “Plaintiff”) complains and alleges against

Boise Project Board of Control (“Boise Project” or “Defendant”) as follows:

                                 I.    NATURE OF CASE

        1.       This suit is brought by a former employee of Defendant for damages due to

a deprivation of rights secured by Section 504 of the Rehabilitation Act (“Rehab Act”) of

1973, as amended, 29 U.S.C. § 701 et seq..

COMPLAINT AND DEMAND FOR JURY TRIAL - 1
         Case 1:19-cv-00341-BLW Document 1 Filed 09/04/19 Page 2 of 12



       2.       Plaintiff seeks all available equitable relief, damages, attorneys’ fees, costs,

and interest.

                                         II.   PARTIES

       3.       Plaintiff Rod Cutbirth, is an adult individual, competent to bring this action,

a citizen of the State of Idaho, and a resident of Ada County, Boise, Idaho. He was an

employee of Boise Project at all relevant times herein.

       5.       Defendant Boise Project is the operating agent for five irrigation districts

whose purpose is to manage the irrigation facilities and other works transferred by the

United States Bureau of Reclamation to the irrigation districts and to deliver water to their

landowners. Defendant Boise Project was created in 1926 by virtue of contracts entered

into between these five irrigation districts and the United States.

                           III.   JURISDICTION AND VENUE

       6.       This Court has original jurisdiction under the provisions of 28 U.S.C. § 1331

with respect to Plaintiff’s claims arising under federal law.

       7.       Venue is proper with this Court as Defendant is a political subdivision of the

State of Idaho within the jurisdiction of this Court, and the alleged illegal conduct occurred

within the jurisdiction of this Court.

                            IV.    GENERAL ALLEGATIONS

       8.       Boise Project furnishes a full irrigation water supply to large amounts of land

throughout Idaho and Oregon.




COMPLAINT AND DEMAND FOR JURY TRIAL - 2
           Case 1:19-cv-00341-BLW Document 1 Filed 09/04/19 Page 3 of 12



       9.      Upon information and belief, Boise Project received federal financial

assistance during all times relevant. This includes monies Boise Project is believed to

receive from the United States Bureau of Reclamation as a federal contractor.

       10.     Mr. Cutbirth began working for Boise Project in 1995. Throughout his tenure

with Boise Project, Mr. Cutbirth worked as a gopher trapper, spray foreman, ditch rider,

tractor operator, and fulfilled several other roles.

       11.     Mr. Cutbirth always fulfilled his role dutifully, demonstrated a strong work

ethic, and was a loyal employee of the company.

       12.     In his most recent role, Mr. Cutbirth worked primarily as a tractor operator.

       13.     As a tractor operator, Mr. Cutbirth had several duties, including but not

limited to the following: Operating trucks and construction equipment, installing ditches

and pipelines, loading trucks with a front-end loader, servicing Boise Project vehicles

(daily preventative maintenance), maintaining vehicle records, observing and making

needed corrections on vehicle safety, scheduling and coordinating vehicle maintenance and

repair, keeping records on work accomplished, pushing and maneuvering heavy objects

with carts, tree and bush trimming, assisting in spraying and mowing weeds, and

occasionally performing basic office tasks (answering phone calls and other clerical

duties).

       14.     Unfortunately, on January 25, 2017, Mr. Cutbirth slipped on ice while

loading pipe into a truck at work, severely injuring his neck, hip, and lower back. The fall

caused such severe pain that he immediately reported his injury to the water master, Clint

McCormick (“Mr. McCormick”).

COMPLAINT AND DEMAND FOR JURY TRIAL - 3
         Case 1:19-cv-00341-BLW Document 1 Filed 09/04/19 Page 4 of 12



       15.    After filling out a work accident report, Mr. Cutbirth went to the hospital

where his doctor informed him that he suffered from a strain of muscle, fascia, and tendon

on his neck; contusion in the left hip; and, a sprain of ligaments in his lumbar spine.

       16.    Thereafter, Mr. Cutbirth began taking a few hours off of work as needed to

go to physical therapy and to further recuperate from his injuries.

       17.    On March 14, 2017, Dr. Montalbano, Mr. Cutbirth’s doctor, scheduled back

surgery for Mr. Cutbirth for April 20, 2017.

       18.    Dr. Montalbano also permitted Mr. Cutbirth to return to work with certain

work restrictions up until his surgery: 8-hour days, lumbar restrictions, no lifting greater

than 20 pounds, and no repetitive stooping, bending, or twisting.

       19.    Prior to surgery, Mr. Cutbirth submitted FMLA paperwork to Boise Project

in order to protect his job while he was recuperating.

       20.    Plaintiff had a successful surgery on April 20, 2017 and was on leave until

the end of May 2017.

       21.    On May 31, 2017, Dr. Montalbano opined that Mr. Cutbirth could once again

return to work under certain restrictions: 4-hour work days, lumbar restrictions, no lifting

greater than 20 pounds, and no repetitive stooping, bending, or twisting.

       22.    Mr. Cutbirth promptly informed Boise Project of his workplace restrictions

and was excited to get back to work.

       23.    Indeed, Mr. Cutbirth’s back was feeling great, and he presumed he would be

back to work without restrictions shortly.



COMPLAINT AND DEMAND FOR JURY TRIAL - 4
         Case 1:19-cv-00341-BLW Document 1 Filed 09/04/19 Page 5 of 12



       24.      There were many tasks that Mr. Cutbirth could still perform within his work

restrictions. For example, he could still: operate the trucks (he drove his truck to work every

day without problem) and other construction vehicles (only certain tasks and machines,

like the mower and bulldozer – it depended on the task or machine); perform daily checks

on vehicles and ensure vehicles were safe; perform basic vehicle maintenance; check

canals for leaks and treat them for moss; close and open gates at road crossings; and all

office related tasks.

       25.      Despite this, upon his return to work, Mr. McCormick and Foreman Kevin

Reeves (“Mr. Reeves”) assigned him many tasks that were specifically against his

restrictions.

       26.      For example, in June 2017, Mr. McCormick and Mr. Reeves assigned Mr.

Cutbirth a project requiring him to prepare some buildings for paint and primer by

removing the paint off of the buildings.

       27.      This project, which took more than a month, required him to reach high and

bend low to remove old paint from the buildings aggravating his back.

       28.      Then, after a windstorm blew the removed paint chips all over the parking

lot, these supervisors demanded Mr. Cutbirth and two other employees pick up the paint

chips requiring more stooping and bending.

       29.      While Mr. Cutbirth’s co-workers told to use an air compressor to blow the

paint chips into a pile, Mr. Cutbirth’s supervisors made him pick up the chips by hand. As

a result of the continuous bending and stooping to the ground, a sharp pain began to run

from Mr. Cutbirth’s back down to his leg.

COMPLAINT AND DEMAND FOR JURY TRIAL - 5
         Case 1:19-cv-00341-BLW Document 1 Filed 09/04/19 Page 6 of 12



       30.      During the second and third weeks of the project, Mr. Cutbirth’s supervisors

again assigned him to pick up paint chips in violation of his restrictions.

       31.      Mr. Cutbirth was worried about approaching Boise Project about these

assignments and the pain he was suffering for several reasons. First, Boise Project knew

his restrictions were such that these assignments seemed purposeful, and Boise Project had

recently terminated at least one other employee who had restrictions due to an injury. Thus,

in order to preserve his job, Mr. Cutbirth continued to work despite the pain in his back.

       32.      However, Mr. Cutbirth did make attempts to gain assignments within his

restrictions. For example, he asked Mr. McCormick if he could operate the truck as an

alternative assignment. Mr. McCormick refused this request.

       33.      On July 3, 2017, Mr. McCormick assigned Mr. Cutbirth to pull weeds, again

requiring him to perform duties that violated his work restrictions and further exacerbated

the pain in his back.

       34.      During this same time period, Mr. Cutbirth knew of other tasks that

physically healthy employees were doing, such as hauling materials to job sites, operating

the truck, or using the bulldozer, which he could have performed within his medical

restrictions.

       35.      However, Mr. McCormick and Mr. Reeves refused to allow Mr. Cutbirth to

work these jobs.

       36.      On August 22, 2017, after completing one of his assignments, Mr. Cutbirth

asked Mr. McCormick for additional work.



COMPLAINT AND DEMAND FOR JURY TRIAL - 6
        Case 1:19-cv-00341-BLW Document 1 Filed 09/04/19 Page 7 of 12



       37.    Mr. McCormick became uneasy with Mr. Cutbirth and told Mr. Cutbirth that

they no longer had any more work for him to do at Boise Project and that he should talk

with Tim Page (“Mr. Page”), Project Manager, about his employment status with the

company.

       38.    Later that day, Mr. Cutbirth questioned Mr. Page about the sudden and

apparent change in his employment status. Mr. Page rebuked Mr. Cutbirth, proclaiming

that he was a liability to the company due to his work restrictions, that they did not have

any more work for him, and that they were not going to pay him to just sit around and

answer the phone.

       39.    Despite Mr. Page’s demeaning and hostile attitude towards Mr. Cutbirth, Mr.

Page declared that they would not be terminating his employment, at least for now.

       40.    Mr. Page then added that Mr. Cutbirth should not come back to work until

all of his work restrictions were removed. Accordingly, Mr. Cutbirth left work.

       41.    On September 8, 2017, Mr. Cutbirth went to Boise Project to discuss an issue

with a paycheck. While there, Mr. Page and Bob Carter, Project Manager, asked to meet

with him.

       42.    Without asking Mr. Cutbirth about his current health status or about his

current work restrictions, Mr. Page and Mr. Carter swiftly terminated Mr. Cutbirth.

       43.    The only explanations given to Mr. Cutbirth were that his FMLA had run

out, that his reasonable accommodations were too burdensome and that Boise Project could

no longer accommodate him.



COMPLAINT AND DEMAND FOR JURY TRIAL - 7
         Case 1:19-cv-00341-BLW Document 1 Filed 09/04/19 Page 8 of 12



       44.     When Mr. Cutbirth tried to explain that it was taking longer for him to heal

because Boise Project had violated his work restrictions, Mr. Page interrupted him and told

him they were “not going there.”

       45.     Mr. Cutbirth, who had worked for Boise Project for over 20 years, got no

sympathy and was merely told to collect his last paycheck and turn in his keys, which he

dishearteningly did.

       46.     The following month, Mr. Cutbirth had to have a second surgery on his back

because he had not healed properly by working outside of his restrictions.

       47.     In or about April of 2018 Mr. Cutbirth noticed that Boise Project had a job

opening for his previous position.

       48.     Soon thereafter, Mr. Cutbirth reapplied for the position at Boise Project.

       49.     Mr. Cutbirth was not offered the position and in fact never heard anything

back from Boise Project about his application.

                                  FIRST CAUSE OF ACTION
                          (Failure to Engage in the Interactive Process
                                  in Violation of the Rehab Act)

       50.     Plaintiff incorporates the allegations contained in the above paragraphs as if

fully set forth herein.

       51.     At all times relevant hereto, Plaintiff was disabled within the meaning of the

Rehab Act, 29 U.S.C. § 705(20), because the physical impairments caused by his back

injury substantially limited several major life functions, including restrictions on the

lumbar, no lifting greater than 20 pounds, and no repetitive stooping, bending, or twisting.



COMPLAINT AND DEMAND FOR JURY TRIAL - 8
         Case 1:19-cv-00341-BLW Document 1 Filed 09/04/19 Page 9 of 12



       52.    Notwithstanding his disability, Plaintiff was able to perform the essential

functions of his position with reasonable accommodations, as shown by his successful job

performance after he requested an accommodation on or about May 31, 2017.

       53.    Defendant was fully aware of Plaintiff’s disabilities and had accommodated

him in the past and/or had the capacity to reasonably accommodate him through his

recovery period.

       54.    Without good reason, Defendant suddenly refused to allow Mr. Cutbirth to

continue working and failed to engage in the interactive process with Plaintiff in good faith.

Then, it determined unilaterally on September 8, 2017 that no accommodation would allow

Plaintiff to perform his job and terminated him.

       55.    Defendant’s multiple failures to engage in the interactive process violates the

Rehab Act, 29 U.S.C. § 794.

       56.    As a result of these violations, Plaintiff is entitled to recover damages for lost

back and future wages and benefits, plus prejudgment interest on those amounts.

       57.    As a further proximate result of Defendant’s discriminatory actions against

Plaintiff, as alleged above, Plaintiff has been harmed in that he has suffered mental anguish,

and emotional and physical distress, in an amount to be proven at trial.

       58.    Plaintiff is also entitled to recover his attorneys’ fees and costs expended in

prosecuting this action and any other relief as provided under 29 U.S.C. § 794a.

                            SECOND CAUSE OF ACTION
                    (Failure to Provide Reasonable Accommodation
                              in Violation of the Rehab Act)



COMPLAINT AND DEMAND FOR JURY TRIAL - 9
        Case 1:19-cv-00341-BLW Document 1 Filed 09/04/19 Page 10 of 12



       59.     Plaintiff incorporates the allegations contained in the above paragraphs as if

fully set forth herein.

       60.     Defendant was fully aware of Plaintiff’s disabilities and had accommodated

him, in whole or in part, for many months.

       61.     Defendant revoked these accommodations and refused to discuss alternative

or additional accommodations.

       62.     Instead, Defendant sent Plaintiff home and told him not to come back until

he had no work restrictions.

       63.     Defendant then terminated Plaintiff’s employment on September 8, 2017.

       64.     Defendant’s pattern of failing to fully and reasonably accommodate Plaintiff

ending in its final termination of Plaintiff’s employment violated Rehab Act, 29 U.S.C. §

794.

       65.     As a proximate result of Defendant’s failure to reasonably accommodate

Plaintiff, as alleged above, Plaintiff has been harmed in that he has suffered the loss of

wages (both back and future), and benefits, in an amount to be proven at trial.

       66.     As a further proximate result of Defendant’s discriminatory actions against

Plaintiff, as alleged above, Plaintiff has been harmed in that he has suffered mental anguish,

and emotional and physical distress, in an amount to be proven at trial.

       67.     Plaintiff is also entitled to recover his attorneys’ fees and costs expended in

prosecuting this action and any other relief as provided under 29 U.S.C. § 794a.

                              THIRD CAUSE OF ACTION
                (Disability Discrimination in Violation of the Rehab Act)


COMPLAINT AND DEMAND FOR JURY TRIAL - 10
        Case 1:19-cv-00341-BLW Document 1 Filed 09/04/19 Page 11 of 12



       68.     Plaintiff incorporates the allegations contained in the above paragraphs as if

fully set forth herein.

       69.     Rehab Act, 29 U.S.C. § 794 makes it unlawful for an employer to

discriminate against an employee because of a disability.

       70.     Defendant failed to abide by Plaintiff’s work restrictions and assigned him

duties in violation of his restrictions.

       71.     Defendant also gave tasks to non-disabled employees after May 31, 2017 that

Plaintiff could have performed within his restrictions (carrying loads, basic maintenance

on vehicles, office tasks, etc.) instead of assigning him tasks against his restrictions, such

as picking weeds.

       72.     Further, Defendant berated Plaintiff specifically because of his disability

telling him that he was a liability and would no longer be accommodated.

       73.     Defendant then forced Plaintiff out on leave, without engaging in the

interactive process and then terminated his employment because of his disability on

September 8, 2017.

       74.     Post termination, Defendant refused to consider rehiring Plaintiff despite his

vast experience and long tenure with the company. In fact, Defendant made no inquiries

into his ability to perform the essential functions of his position with or without a

reasonable accommodation.

       75.     As a proximate result of Defendant’s discriminatory actions against Plaintiff,

as alleged above, Plaintiff has been harmed in that he has suffered the loss of wages (both

back and future), and benefits, in an amount to be proven at trial.

COMPLAINT AND DEMAND FOR JURY TRIAL - 11
        Case 1:19-cv-00341-BLW Document 1 Filed 09/04/19 Page 12 of 12



       76.    As a further proximate result of Defendant’s discriminatory actions against

Plaintiff, as alleged above, Plaintiff has been harmed in that he has suffered mental anguish,

and emotional and physical distress, in an amount to be proven at trial.

       77.    Plaintiff is also entitled to recover his attorneys’ fees and costs expended in

prosecuting this action and any other relief as provided under 29 U.S.C. § 794a.

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in his

favor and against Defendants, and award the following relief:

       a.     Back pay, in amounts to be determined at trial;

       b.     Compensatory (emotional distress) and consequential damages;

       c.     Front pay in lieu of reinstatement;

       d.     Pre-judgment and post-judgment interest at the highest lawful rate;

       e.     Attorneys’ fees and costs of this action, including expert witness fees, as

              appropriate; and

       f.     Any such relief as justice allows.

PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.

       Dated this 4th day of September, 2019.

                                           STRINDBERG & SCHOLNICK, LLC

                                           /s/ Erika Birch
                                           Erika Birch
                                           Chad Johnson
                                           Attorneys for Plaintiff




COMPLAINT AND DEMAND FOR JURY TRIAL - 12
